DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 6/30/22.  Claims 1 and 3-12 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matz et al. (US Patent 7,642,619 hereinafter referred to as “Matz”).
Matz discloses the semiconductor device as claimed.  See figures 1-4 and corresponding text, where Matz teaches, in claim 1, an isolator, comprising: 
a first insulating portion (220); (figure 2B)
a first electrode (224) provided in the first insulating portion (220); (figure 2B)
a second insulating portion ((220) above layer 240) provided on the first insulating portion (220) and the first electrode (224), the second insulating portion (220) above layer 240) (figure 2D) including a plurality of first voids and a second void, the plurality of first voids being arranged in a first direction parallel to an interface between the first insulating portion and the second insulating portion, at least one of the first voids (255) being provided under the second void and being connected to the second void (col. 5, lines 5-25); 
a third insulating portion provided on the second insulating portion; and a second electrode provided in the third insulating portion (figure 2H; col. 6, lines 14-35).
Matz teaches, in claim 3, wherein the second void is connected to four of the first voids.  (figure 2H; col. 6, lines 14-35)
Matz teaches, in claim 4, further comprising: 
a first insulating film provided between the second electrode and the second insulating portion, the first insulating film including a different material from a material of the second insulating portion.  (figure 2H; col. 6, lines 14-35)
Matz teaches, in claim 5, wherein the second insulating portion includes a second insulating film continuously provided between the first electrode and the plurality of first voids.  (figure 2H; col. 6, lines 14-35)
Matz teaches, in claim 6, wherein the plurality of first voids extends in a second direction crossing the first direction, and the second void extends in the first direction. (figure 2H; col. 6, lines 14-35)
Matz teaches, in claim 7, wherein the second insulating portion includes: 
a third insulating film including the plurality of first voids; (figure 2H; col. 6, lines 14-35) and 
a fourth insulating film including the second void, the third insulating film is provided above the first insulating portion and the first electrode, and the fourth insulating film is provided on the third insulating film.  (figure 2H; col. 6, lines 14-35)
Matz teaches, in claim 8, wherein the second insulating portion further includes a fifth insulating film provided between the first insulating portion and the third insulating film, and the fifth insulating film includes a third void, the at least one of the first voids being provided above the third void, the third void having a same configuration as the second void and communicating with the at least one of the first voids.  (figure 2H; col. 6, lines 14-35)
Matz teaches, in claim 9, wherein the second insulating portion includes: 
a sixth insulating film provided on the fourth insulating film; (figure 2H; col. 6, lines 14-35)and 
a seventh insulating film provided on the sixth insulating film, and the seventh insulating film includes a portion embedded in the sixth insulating film.  (figure 2H; col. 6, lines 14-35)
Matz teaches, in claim 10, wherein the second insulating portion includes: 
a third insulating film extending between the first insulating portion and the third insulating portion; (figure 2H; col. 6, lines 14-35) and 
a fourth insulating film extending between the third insulating film and the third insulating portion, the third insulating film includes the plurality of first voids arranged in the first direction, and the fourth insulating film includes a plurality of island-like regions surrounded with the second void.  (figure 2H; col. 6, lines 14-35)
Matz teaches, in claim 11, wherein the second insulating portion further includes a third void provided at a level between a level of the first void and a level of the second void in a third direction from the first insulating portion toward the third insulating portion, the first to third voids each are rectangular in a cross section of the second insulating portion crossing the third direction, and the third void is connected to the first and second voids at four corners of the rectangle of the third void.  (figure 2H; col. 6, lines 14-35)
Matz teaches, in claim 12, wherein the first void and the second void are provided in slit configurations extending in a second direction crossing the first direction. (figure 2H; col. 6, lines 14-35)

Allowable Subject Matter
Claims 3, 4, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (subjected to further consideration and/or search)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             November 3, 2022